United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, GLENVILLE
BRATENAHL POST OFFICE, Cleveland, OH,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-1119
Issued: August 20, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On July 15, 2021 appellant filed an appeal from an October 23, 2018 decision of the Office of
Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards assigned Docket
No. 21-1119.
The Board has duly considered the matter and notes that the Board has jurisdiction to review
final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.1 For
final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review
authority is limited to appeals which are filed within 180 days from the date of issuance of OWCP’s
decision.2
The 180th day following the October 23, 2018 decision was April 21, 2019. As appellant did
not file an appeal with the Board until July 15, 2021, more than 180 days after the October 23,
2018 OWCP decision, the Board finds that the appeal docketed as No. 21-1119 is untimely filed.
The Board is without jurisdiction to review the appeal. Appellant has not offered a reason to
1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

2

Id. at § 501.3(e).

explain the failure to timely file an appeal with supporting documentation sufficient to establish
compelling circumstances.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their
issuance.”3
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-1119 is dismissed.
Issued: August 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

Id. at § 501.6(d).

2

